*417The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The victim testified that appellant personally seized his property, rather than appellant being merely present at the scene. The victim also testified that he recognized appellant as a student at his school, and that he knew what grade appellant was in. The court properly considered this in crediting the victim’s identification of appellant as one of the perpetrators of the theft of the iPod. Concur — Mazzarelli, J.E, Friedman, Catterson, Manzanet-Daniels and Román, JJ.